Oliveh, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the appeals for reappraisement listed in Schedule “A”, attached hereto and made a part hereof, are limited to the items marked “A” and initialed MG (Examiner’s Initials) by Examiner Max M. Greenberg (Examiner’s Name) and are abandoned in all other respects.
IT IS FURTHER STIPULATED AND AGREED that as so limited, the issues are the same in all material respects to the issues involved in Bert Friedberg & Company v. United States, Reappt. Dec. 8590 and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges' and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States were the appraised unit values less 15.35% plus 1.01%.
The cited case is authority for the proposition that a so-called French sole or unique tax is not part of statutory foreign value.
On the agreed facts, and consistent with the incorporated case on the matter of law, I find that the proper basis for appraisement of the merchandise, represented by the invoice items marked “A” and initialed “MG,” is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the appraised unit values, less 15.35 per centum, plus 1.01 per centum.
As to all other merchandise, these appeals for reappraisement are dismissed. Judgment will be rendered accordingly.